             Case 3:20-cr-00266-JST Document 92-2 Filed 09/21/21 Page 1 of 1



 1

 2
                                   IN THE UNITED STATES DISTRICT COURT
 3
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4
                                             OAKLAND DIVISION
 5

 6
      UNITED STATES OF AMERICA,                              Case No.: 3:20-CR-00266-JST (NC)
 7
                      Plaintiff,                             [PROPOSED] ORDER GRANTING
 8                                                           LEAVE TO FILE MOTION FOR
              v.                                             RECONSIDERATION
 9
      MICHAEL ROTHENBERG,
10
                      Defendant.
11

12         For good cause show, the defendant’s motion for leave to file a motion for reconsideration is
13   hereby GRANTED.
14         IT IS SO ORDERED.
15

16   DATED:_________________                              ____________________________________
                                                          HONORABLE NATHANAEL COUSINS
17                                                        United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING LEAVE TO FILE MOTION FOR RECONSIDERATION
     United States v. Rothenberg, 3:20-CR-00266-JST (NC)
                                                         1
